Citation Nr: 0302568	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-08 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether medical expenses reported after the death of the 
veteran's stepfather can be considered in determining 
eligibility for accrued benefits for the purpose of receiving 
reimbursement for medical and burial expenses paid on behalf 
of the veteran's stepfather.


WITNESSES AT HEARING ON APPEAL

Appellant and P.S.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1948.  He died in August 1961.  In April 1965, the veteran's 
stepfather, J.M., was awarded entitlement to dependency and 
indemnity compensation (DIC).  J.M. died in July 1999.  The 
appellant is J.M.'s daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to 
reimbursement of medical and burial expenses paid on behalf 
of her father.  She subsequently perfected an appeal as to 
that issue.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in September 2001.

In September 2002, the appellant presented testimony at a 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing has been prepared and associated 
with the claims folder.


FINDINGS OF FACT

1.  In August 1961, the veteran died.  

2.  In April 1965, the veteran's stepfather, J.M., was 
awarded entitlement to DIC benefits.  

3.  In July 1999, J.M. died.  

4.  In August 1999, the appellant submitted a report of 
medical expenses incurred by the veteran's stepfather 
throughout 1999.  

5.  In January 2000, the appellant submitted a claim for 
reimbursement for last medical and burial expenses from 
accrued amounts due the veteran's stepfather at the time of 
his death.  

6.  The record establishes that, throughout the 1990's, the 
veteran's stepfather submitted numerous medical expense 
reports in a pattern that establishes recurring, predictable, 
and reasonably estimable medical expenses, and provides a 
sufficient evidentiary basis for a prospective computation of 
medical expenses for the purposes of entitlement to accrued 
benefits.  


CONCLUSION OF LAW

The appellant may offer proof of medical expenses incurred by 
the veteran's stepfather throughout 1999 in order to 
establish her entitlement to accrued benefits for the 
purposes of obtaining reimbursement for last medical and 
burial expenses paid on behalf the veteran's stepfather.  38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1000(a) (2002); VAOPGPREC 6-93 (August 9, 1993); VAOPGCPREC 
12-94 (May 2, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The underlying facts of this case are not in dispute.  In 
August 1961, the veteran died.  In April 1965, the RO awarded 
entitlement to DIC to J.M., the veteran's stepfather.  

In October 1990, J.M. submitted an Eligibility Verification 
Report (EVR) in which he reported having incurred various 
medical expenses since January 1990.  He also reported his 
expected medical expenses through December 1990. 

In a letter dated in December 1990, the RO advised J.M. that 
his DIC award had been amended based on his EVR.  The RO 
further advised J.M. that, in computing his countable income, 
consideration had been given to his reported medical expenses 
in the amount of $841.00. 

Throughout the next several years, on an annual basis, J.M. 
submitted numerous EVR's and medical expense reports in which 
he advised the RO as to the amount of unreimbursed medical 
expenses that he had incurred that year.  On each occasion, 
after receiving these forms, the RO retroactively amended 
J.M.'s award with consideration being given to the amount of 
his reported medical expenses in computing his countable 
income.  The last such form was submitted in January 1999, 
and it listed various medical expenses that he had incurred 
in 1998.  In a letter dated later that month, the RO advised 
J.M. that his DIC award had been amended, and that 
consideration had been given to his reported medical expenses 
in the amount of $4,471.00. 

J.M. continued to receive DIC benefits on a monthly basis 
until his death in July 1999.  Because the effective date of 
discontinuance of VA benefits due to death of a payee is the 
last day of the month before death, 38 C.F.R. § 3.500(g) 
(2002), the RO subsequently requested that the appellant, 
J.M.'s daughter, return the final benefits check, which had 
already been issued by VA for the month of July 1999.  She 
did so immediately. 

In August 1999, the appellant submitted a VA Form 21-8416, 
Medical Expense Report, in which she indicated that J.M. had 
incurred medical expenses in the amount of $4,403.02 between 
January 1999 and June 1999, and $671.23 for ambulance service 
two days before his death.  

Thereafter, in January 2000, the appellant submitted a VA 21-
601, Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary.  She reported having incurred expenses 
in the amount of $1,604.15 for the last sickness and burial 
of J.M., the beneficiary.

In a November 2000 letter, the RO advised the appellant that 
her claim for reimbursement of expenses had been denied 
because there were no accrued benefits payable for her 
father.  She subsequently appealed that decision.

During the personal hearing held in September 2002, testimony 
was offered by P.S., the son-in-law of J.M.  This individual 
testified that medical expenses for J.M. had been submitted 
in August 1999.  He explained that he normally assisted his 
father-in-law in such matters, and that submitting the form 
on this date followed their usual pattern for claiming 
medical expenses. 

II.  Legal Analysis

The appellant is seeking reimbursement for medical and burial 
expenses incurred on behalf of the veteran's stepfather.  She 
essentially contends that VA had always paid for such 
expenses in the past, and that VA should therefore do so in 
this instance.

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death (hereinafter referred to as "accrued benefits") 
and due and unpaid for the period not to exceed two years, 
shall, upon the death of such individual be paid to the 
living person first listed as follows:

(1) Upon the death of a veteran to the living person 
first listed as follows: (i)His or her spouse; (ii) 
His or her children (in equal shares); (iii) His or 
her dependent parents (in equal shares) or to the 
surviving parent.  

(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3) Upon the death of a child, benefits to which the 
child was entitled will be paid to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.  

(4) In all other cases, only so much of an accrued 
benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or 
burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a); See also 38 U.S.C.A. § 5121(a).

In this case, the appellant is the daughter of J.M., who was 
also the stepfather of the veteran.  As discussed above, J.M. 
had been in receipt of DIC benefits from April 1965 until his 
death in July 1999.  The appellant is neither the spouse nor 
the child of the deceased veteran, L.A., the veteran from 
whom J.M.'s DIC benefits derived, and, therefore, it appears 
that the appellant's standing in this case is based only upon 
the fact that she bore medical and burial expenses of her 
father.  For this reason, she is entitled to receive only so 
much of any accrued benefits available as is necessary to 
reimburse her for the medical or burial expenses she incurred 
on his behalf.  38 C.F.R. § 3.1000(a)(4).

The Board notes that the RO has denied the appellant's claim 
on the basis that there were no benefits that remained unpaid 
at the time of J.M.'s death.  For this reason, the RO 
concluded that there are no accrued benefits from which 
reimbursement for last medical and burial expenses could be 
drawn.  38 C.F.R. § 3.1000(a)(4).  As discussed in the 
Factual Background, shortly after J.M. died, the RO requested 
that the appellant return his final benefits check, which had 
already been issued by VA for the month of July 1999.  The RO 
took this action because, under the provisions of 38 C.F.R. 
§ 3.500(g), the effective date of the discontinuance of an 
award of compensation for a payee due to the payee's death is 
the last day of the month before death occurred.  See 38 
U.S.C.A. § 5112(b)(1) (West 1991).  See Richard on Behalf of 
Richard v. West, 161 F.3d 719, 721 (Fed. Cir. 1998).  Thus, 
because the veteran's stepfather died in July 1999, the RO 
was correct that his entitlement to DIC benefits expired on 
the last day of June 1999.

However, the Board also notes that, in August 1999, the 
appellant submitted a number of medical expenses that were 
apparently incurred by J.M. between January 1999 and July 
1999.  The record reflects that similar lists of unreimbursed 
medical expenses had been submitted annually for the last 
several years of J.M.'s life, and that the RO had 
subsequently amended J.M.'s DIC award retroactively in each 
instance in order to compensate him for those expenses.  Had 
he been alive, the list of medical expenses submitted in 
August 1999 could potentially have resulted in a similar 
retroactive adjustment in order to compensate him for those 
expenses.  The RO appears not to have taken such action 
following the submission of this report by the appellant 
because regulations require that evidence used to evaluate an 
accrued benefits claim must have been in the veteran's file 
at the time of the beneficiary's death.  38 C.F.R. § 
3.1000(a), (c) (2002). 

The Board believes this situation to be similar to the facts 
underlying the case of Conary v. Derwinski, 3 Vet. App. 109 
(1992)(per curiam)).  In that case, a surviving spouse sought 
accrued benefits on the basis of an EVR detailing 
unreimbursed medical expenses for the period preceding the 
death of the veteran, but filed after the date of the death.  
The Board denied the claim on the basis that the evidence of 
the medical expenses was not in the claims file on the date 
of the veteran's death.  The Court vacated that decision, in 
pertinent part, and remanded the appellant's claim to the 
Board for readjudication.  In a concurring opinion, it was 
explained that the applicable statutory provision regarding 
accrued benefits, 38 U.S.C. § 5121(a), provided, in pertinent 
part, that accrued benefits shall be paid upon a veteran's 
death if there existed "evidence in the file at [the] date of 
death . . . [of periodic monetary benefits] due and unpaid 
for a period not to exceed one year."  It was further 
explained that any information contained in a veteran's file 
upon his or her death, which persuades VA that it has in its 
possession facts sufficient to determine the amount of 
accrued benefits owing, could reasonably be considered 
"evidence in the file at [the] date of death".

Following the remand of that case by the Court, pursuant to 
the authority prescribed by 38 U.S.C.A. § 7104(c) and 38 
C.F.R. 20.901(c), the Board requested an opinion from the 
General Counsel (GC) of VA on the legal questions involved in 
the consideration of the Conary appeal and a companion case 
which was also remanded to the Board by the Court's Order.  
On August 9, 1993, GC issued an opinion on the following two 
questions presented by the facts of the consolidated cases: 
a) Under what circumstances, if any, may information 
contained in an eligibility verification report filed after a 
beneficiary's death be considered in determining eligibility 
for accrued benefits under 38 U.S.C. § 5121(a); and (b) May 
an award of accrued benefits under 38 U.S.C. § 5121(a) be 
based on logical inferences from information of record at the 
date of the beneficiary's death?  In response to these 
questions, GC held that: (a) Information contained in an 
eligibility verification report submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38U.S.C. § 5121(a); and (b) An award 
of accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  See VAOPGPREC 6-93.

In the text of the GC opinion, it was explained that certain 
prima facie evidence of record prior to death may establish 
entitlement for accrued- benefits purposes where confirming 
evidence is furnished in support of the accrued-benefit 
claim.  For example, it was noted that EVR's submitted before 
the beneficiary's death reflecting recurring, predictable, 
and reasonably estimable medical expenses could provide a 
sufficient evidentiary basis for a prospective computation of 
medical expenses; such evidence may be considered "evidence 
in the file at date of death" for purposes of entitlement to 
accrued benefits.  It was further noted that, if such 
evidence makes a prima facie case of entitlement, GC did not 
believe that VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.

In a subsequent GC opinion, it was also held that, where a 
veteran entitled to pension benefits had not submitted a 
yearly eligibility verification report (EVR) prior to the 
date of his death, "[a]ccrued pension benefits may be allowed 
under 38 U.S.C. § 5121(a) on the basis that evidence in the 
file at the date of a veteran's death permitted prospective 
estimation of unreimbursed medical expenses, regardless of 
whether unreimbursed medical expenses were actually deducted 
prospectively from the veteran's income for purposes of 
determining pension entitlement prior to the veteran's 
death."  See VAOPGCPREC 12-94.  Significantly, it was further 
held that, where a veteran had in the past supplied evidence 
of unreimbursed medical expenses which, due to the static or 
ongoing nature of the veteran's medical condition, could be 
expected to be incurred in like manner in succeeding years in 
amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy, such 
evidence may form the basis for a determination that evidence 
in the file at the date of the veteran's death permitted 
prospective estimation of medical expenses.  See VAOPGCPREC 
12-94.

In light of the aforementioned GC opinions, the Board 
believes that it is possible that there are accrued benefits 
in this case that remained due and unpaid at the time of 
J.M.'s death.  In this regard, the Board again notes that 
J.M. submitted lists of unreimbursed medical expenses 
annually for the last several years of his life, and that the 
RO subsequently amended J.M.'s DIC award retroactively in 
each instance in order to compensate him for those expenses.  
The Board believes that these lists establish recurring, 
predictable, and reasonably estimable medical expenses, which 
provide a sufficient evidentiary basis for a prospective 
computation of medical expenses in the final year of J.M.'s 
life.  Thus, the Board finds that such evidence may be 
considered "evidence in the file at date of death" for 
purposes of entitlement to accrued benefits.  VAOPGPREC 6-93; 
VAOPGCPREC 12-94.  For this reason, the Board concludes that 
VA is not precluded from considering other evidence, such as 
the August 1999 list of medical expenses submitted by the 
appellant, for the limited purpose of verifying the precise 
amount of medical expenses incurred by J.M. throughout 1999.

In summary, the Board concludes that the medical expenses 
reported after the death of the veteran's stepfather should 
be considered in determining the appellant's eligibility for 
accrued benefits for the purpose of receiving reimbursement 
for medical and burial expenses paid on behalf of J.M.  Thus, 
the question presented on appeal must be answered in the 
affirmative.

Having found that the medical expenses reported by the 
appellant for the period from January 1999 to July 1999 
should be considered in determining J.M.'s countable income 
for 1999 for the purpose of determining eligibility for 
accrued benefits, the Board concludes that a remand of this 
case is appropriate so that the RO can adjudicate this matter 
in the first instance.  This matter will be further discussed 
in the remand portion below.


ORDER

Medical expenses reported after the death of the veteran's 
stepfather can be considered in determining the appellant's 
eligibility for accrued benefits for the purpose of receiving 
reimbursement for medical and burial expenses paid on behalf 
of the veteran's stepfather.  To this extent, the appeal is 
allowed.


REMAND

As discussed in detail above, the Board has determined that 
medical expenses reported after the death of the veteran's 
stepfather can be considered in determining the appellant's 
eligibility for accrued benefits for the purpose of receiving 
reimbursement for medical and burial expenses paid on behalf 
of the veteran's stepfather.  VAOPGPREC 6-93; VAOPGCPREC 12-
94.  

The Board now finds that a remand of this case is necessary 
so that the medical expenses incurred by J.M. throughout 1999 
can be considered by the RO in calculating J.M.'s countable 
income for that year.  Once J.M.'s countable income for 1999 
has been determined, the RO must then make a determination as 
to whether or not there are any accrued benefits that 
remained due and unpaid at the time of J.M.'s death, which 
could then provide a basis for reimbursing the appellant for 
any medical and burial expenses paid on behalf of J.M.

The Board is aware that VA regulations were recently amended 
so as to allow the Board to develop evidence directly, and to 
provide notice of certain matters to a claimant without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (now codified as amended at 38 C.F.R. §§ 
19.9, 19.31, 20.903, 20.1304). Accordingly, we have 
considered whether the aforementioned actions would be more 
appropriately accomplished by the Board, rather than by 
remanding this case to the RO.  However, under the 
circumstances of this case, which requires that an initial 
determination be made as to J.M.'s countable income for 1999, 
the Board finds that it is necessary to remand this matter to 
the RO for readjudication.

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  However, the VCAA has 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has since published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

The Board finds that, while this case is in remand status, 
the RO should ensure that all notification action required by 
the VCAA is completed in full.  In addition, the RO should 
provide the appellant with an additional opportunity to 
establish the amount of medical expenses incurred by J.M. in 
1999, as well as the amount of last medical and burial 
expenses that she incurred on his behalf.  It should be 
explained to the appellant that there is an important 
distinction between those benefits incurred directly by J.M., 
and those she incurred on his behalf, as those incurred 
directly by J.M. will be considered solely for the purpose of 
determining his countable income for 1999 and whether or not 
there are any accrued benefits.  If it has been determined 
that there are any accrued benefits available, the appellant 
is entitled to receive only so much of any accrued benefits 
available as is necessary to reimburse her for the medical or 
burial expenses she incurred on his behalf.  38 C.F.R. 
§ 3.1000(a)(4).



Accordingly, this case is remanded for the following actions:

1.  The RO should provide the appellant 
with the opportunity to submit additional 
evidence and/or argument for the purpose 
of establishing the amount of medical 
expenses incurred by J.M. in 1999, as 
well as the amount of last medical and 
burial expenses that she incurred on his 
behalf.  The appellant should be asked to 
provide copies of any receipts, canceled 
checks, or other evidence which could 
establish that such expenses were paid.

2.  The RO should review the claims 
folder and ensure that all developmental 
and notification actions required by VCAA 
have been completed in full.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002)) are fully complied 
with and satisfied. 

3.  After undertaking any additional 
development deemed necessary in order to 
satisfy the VCAA, the RO should make a 
determination as to J.M.'s countable 
income for 1999 with consideration given 
to the amount of medical expenses that he 
incurred throughout that year.  The RO 
should then readjudicate the issue of the 
appellant's eligibility for accrued 
benefits for the purpose of receiving 
reimbursement for medical and burial 
expenses paid on behalf of J.M.  If the 
benefit sought on appeal remains denied, 
the appellant should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




